 Case 3:17-cv-01390-M Document 191 Filed 10/30/19               Page 1 of 3 PageID 4528


                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION


 HONEYWELL INTERNATIONAL,                     §
 INC.,                                        §
                                              §
        Plaintiff,                            §
 v.                                           §                  CASE NO. 3:17-cv-1390-M
                                              §
 MEK CHEMICAL CORPORATION and                 §
 RHINO LININGS CORPORATION,                   §
                                              §
        Defendants.                           §



                               NOTICE OF APPEARANCE


       PLEASE TAKE NOTICE that Jeffrey M. Tillotson, Jonathan R. Patton, and J. Austen

Irrobali file this Notice of Appearance for Defendants MEK Chemical Corporation and Rhino

Linings Corporation in the above-styled and numbered cause of action.     Please direct all

correspondence and other communications to the address below:

       Jeffrey M. Tillotson
       Texas Bar No. 20039200
       Jonathan R. Patton
       Texas Bar No. 24088198
       J. Austen Irrobali
       Texas Bar No. 24092564
       TILLOTSON LAW
       1807 Ross Avenue, Suite 325
       Dallas, Texas 75201
       (214) 382-3041 Telephone
       (214) 292-6564 Facsimile
       Email: jtillotson@tillotsonlaw.com
               jpatton@tillotsonlaw.com
               airrobali@tillotsonlaw.com
 Case 3:17-cv-01390-M Document 191 Filed 10/30/19     Page 2 of 3 PageID 4529


DATED: October 30, 2019           Respectfully submitted,


                                  /s/ Jeffrey M. Tillotson
                                  Jeffrey M. Tillotson
                                  Texas Bar No. 20039200
                                  jtillotson@tillotsonlaw.com
                                  Jonathan R. Patton
                                  Texas Bar No. 24088198
                                  jpatton@tillotsonlaw.com
                                  J. Austen Irrobali
                                  Texas Bar No. 24092564
                                  airrobali@tillotsonlaw.com
                                  TILLOTSON LAW
                                  1807 Ross Avenue, Suite 325
                                  Dallas, Texas 75201
                                  (214) 382-3041 Telephone
                                  (214) 292-6564 Facsimile

                                  Peter S. Vogel (pvogel@foley.com)
                                  Texas Bar No. 20601500
                                  Terrell R. Miller (tmiller@foley.com)
                                  Texas Bar No. 24046446
                                  FOLEY GARDERE
                                  FOLEY & LARDNER LLP
                                  2021 McKinney Avenue, Suite 1600
                                  Dallas, Texas 75201
                                  Telephone: (214) 999-3000
                                  Facsimile: (214) 999-4667

                                  Jerry C. Alexander
                                  Texas Bar No. 00993500
                                  James F. Adams
                                  Texas Bar No. 00863450
                                  PASSMAN & JONES
                                  1201 Elm Street, Suite 2500
                                  Dallas, TX 75270-2599
                                  Telephone: (214) 742-2121
                                  Facsimile: (214) 748-7949
                                  alexanderj@passmanjones.com
                                  jimadams@passmanjones.com

                                  ATTORNEYS FOR DEFENDANTS
                                  MEK CHEMICAL CORPORATION AND RHINO
                                  LININGS CORPORATION




                                     2
 Case 3:17-cv-01390-M Document 191 Filed 10/30/19                  Page 3 of 3 PageID 4530



                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the above and foregoing was served upon all
counsel herein by ECF on October 29, 2019.

                                             /s/ Jeffrey M. Tillotson
                                             Jeffrey M. Tillotson




                                                3
